IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

VINCENT MURPHY,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-2528

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 10, 2017.

An appeal from the Circuit Court for Duval County.
Waddell A. Wallace, Judge.

Vincent Murphy, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, RAY, and OSTERHAUS, JJ., CONCUR.